Citation Nr: 1739317	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-00 187 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2.  Entitlement to an earlier effective date, prior to November 15, 2012, for the grant of service connection for coronary artery disease ("CAD") status post angioplasty. 

3.  Entitlement to an effective date, date prior to November 15, 2012 for the grant of a total disability rating based on individual unemployability ("TDIU").

4.  Entitlement to a disability rating in excess of 60 percent for CAD status post angioplasty.

5. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease/degenerative joint disease of the lumbar spine with mild scoliosis.




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from January 1968 through January 1970.  The Veteran has additional periods of reserve service from April 1976 through July 1995.  

This appeal comes to the Board of Veterans' Appeals ("Board") from two rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction ("AOJ")).

First, in a rating decision dated in April 2009, denied the Veteran's claim for entitlement to service connection for a left knee disability.  Thereafter, the Veteran perfected his appeal to the Board.  In December 2011, the Veteran appeared and testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  The Veteran's testimony was limited in scope to the claim for entitlement to service connection for a left knee disability.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

In February 2012, the Board remanded the Veteran's claim for entitlement to service connection for a left knee disability back to the AOJ for further development.  Specifically, the Board requested the AOJ obtain medical records identified by the Veteran during his December 2011 hearing and obtain a VA examination and medical opinion which addressed the etiology of the Veteran's left knee disability.  Following completion of these directives, the Veteran's appeal was returned to the Board.  In an April 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for a left knee disability. 

Thereafter, the Veteran appealed this denial of service connection to the Court of Appeals for Veteran's Claims ("CAVC/Court").  In a June 2015 Memorandum Decision, the Court vacated the Board's April 2014 denial and remanded the appeal to the Board for further consideration.  Specifically, the June 2015 Memorandum Decision found the Board had provided an inadequate statement of reasons and/or bases for its reliance on the October 2010 VA examination.  As such, in March 2016, the Board remanded the Veteran's appeal back to the AOJ in order to obtain a new VA examination and medical opinion.  Review of the evidentiary record indicates that the requested development has been completed and the appeal has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the March 2016 remand, the Veteran's attorney requested the undersigned grant a 120 day extension, until August 11, 2017, in order for the Veteran to obtain and submit additional medical evidence.  See April 2017 Correspondence.  In a letter dated June 14, 2017, the undersigned granted the Veteran's request.  Thereafter, the Veteran, through his representative, submitted additional medical records and medical opinion evidence concerning the Veteran's claim for entitlement to service connection for a left knee disability.  See e.g. June 2017 Correspondence.  The Veteran additionally waived AOJ initial review of this new evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


 In addition to the above described procedural history, the instant appeal additionally stems from an August 2015 rating decision.  In pertinent part, this August 2015 rating decision denied the Veteran's claims for entitlement to increased ratings for his service connection CAD disability and his degenerative disc disease of the lumbar spine, and the claims for earlier effective dates for the award of service connection for CAD and TDIU.  Thereafter, the Veteran filed a timely notice of disagreement in December 2015.

The Board, in its March 2016 remand, observed the AOJ had failed to issue a Statement of the Case ("SOC"), despite the Veteran's timely notice of disagreement.  As such, the Board took jurisdiction over the claims in order to remand it back to the AOJ so that an SOC could be issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Following the Board's March 2016 remand, the AOJ issued a rating decision in May 2016 which granted an increased rating, of 20 percent, for the Veteran's service-connected degenerative disc disease effective March 28, 2016.  Thereafter, in a February 2017 rating decision, the AOJ granted an earlier effective date, of March 20, 2015, for the increased 20 percent evaluation of the service-connected degenerative disc disease.  The AOJ additionally granted an earlier effective date, of November 15, 2012, for the Veteran's 60 percent evaluation of his CAD.  An earlier effective date, of November 15, 2013, was also awarded for the Veteran's entitlement to a TDIU.  

As this was considered a partial grant of the benefits sought by the Veteran, the AOJ issued a Supplemental Statement of the Case ("SSOC") in February 2017.  In response to this February 2017 SSOC, the Veteran filed a notice of appeal to the Board, alleging entitlement to an earlier effective date for his award of service connection for CAD, an increased rating, in excess of 60 percent, for his CAD, and for an increased rating, in excess of 20 percent, for his service-connected degenerative disc disease.  See February 2017 VA Form 9.  The Veteran did not request an opportunity to provide testimony before the undersigned Veterans Law Judge. 

Additionally, the Veteran, through his representative, argued that an earlier effective date should be assigned for the award of TDIU.  Specifically, the representative argued that when the Veteran filed his claim for an increased disability evaluation of the service-connected degenerative disc disease, he was also alleging an inability to work due to this disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, this issue remains on appeal before the Board. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds the current left knee disability began during or was otherwise caused by the Veteran's active duty service. 

2.  The Veteran filed an informal claim requesting an increased rating for his service-connected diabetes mellitus in December 2008.  During the pendency of that appeal, a VA examination diagnosed the Veteran with CAD status post angioplasty, as an associated disability to the service connected diabetes mellitus.

3.  Based upon a review of the Veteran's longitudinal medical records, the earliest date of record showing a diagnosed cardiac disability was on November 15, 2012. 

4.  Prior to June 23, 2015, the most probative evidence concerning the Veteran's CAD status post angioplasty does not show evidence of chronic congestive heart failure, or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

5.  Resolving all doubt in the Veteran's favor, beginning on and after June 23, 2015, the evidence documents the Veteran's CAD status post angioplasty results in a workload of 3 METs or less, with symptoms of dyspnea and fatigue. 

6.  Throughout the period on appeal, the Veteran's lumbar spine disability has been manifested by symptoms of a reduced range of motion, painful motion, tenderness, difficulty sitting, walking, and standing for prolonged periods, fatigability, and an altered gait.  However, at no point has the Veteran been observed to have unfavorable ankylosis of the lumbar spine or been observed to have such a restricted range of motion that is approximate to ankylosis.


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for service connection for a left knee disability, to include degenerative joint disease of the left knee, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).   

2.  The criteria for an earlier effective date, prior to November 15, 2012, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2016).  

3.  The criteria for an earlier effective date, prior to November 15, 2012, for the award of a TDIU has not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2016).  

4.  The criteria for an increased evaluation, in excess of 60 percent, for the service-connected CAD are not met prior to June 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7005 (2016).

5.  The criteria for an increased evaluation, of 100 percent, for the service-connected CAD are met beginning on and after June 23, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.104, Diagnostic Code 7005 (2016).

6.  The criteria for an increased evaluation, in excess of 20 percent, for the service-connected degenerative disc disease of the lumbar spine have not been met or approximated at any point throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.7.1a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in February 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for a left knee disability, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the February 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

As to the Veteran's claim for entitlement to a TDIU, the AOJ notified the Veteran of the evidence needed to substantiate and complete this claim in correspondence dated March 2015.  This correspondence additionally informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letter further informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim for an increased initial rating for his service-connected CAD and degenerative disc disease are considered a "downstream" element of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated December 2007 and August 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection of CAD and the degenerative disc disease, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002). 

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board finds through numerous VA letters, including correspondence dated in March 2015 and May 2016.  VA notified the Veteran that, to substantiate a claim, a claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  

 Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement ("NOD") with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for CAD and degenerative disc disease, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Notably, in a letter dated June 2016, the Veteran's representative indicated that all identified and relevant private medical records had been obtained and properly associated with the Veteran's claims file. The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration ("SSA") disability benefits such that a remand to obtain his SSA records is required.

Review of the Veteran's electronic paperless claims files in Virtual VA and in VBMS indicates that all updated VA treatment records have been obtained and associated with the Veteran's claims file.  This includes updated medical records from the Tampa VA Medical Center ("VAMC") and the James A. Haley VA Hospital.  See Stegall, 11 Vet. App. 268 at 271.

The Veteran has been provided with multiple VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference these symptoms cause in his ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a Travel Board hearing in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

This December 2011 Travel Board hearing was limited to the sole issue of entitlement to service connection for the left knee disability.  The Veteran was offered the opportunity to have a second hearing with regard to the additional issues on appeal.  However, the Veteran, through his attorney, declined the opportunity to do so.  As such, there is no hearing or testimony with respect to the issued for increased ratings of his CAD and degenerative disc disease and no testimony concerning the issues of entitlement to earlier effective dates.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that arthritis is an enumerated "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for a left knee disability, to include arthritis. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In his application for entitlement to service connection, the Veteran contends his current left knee disability is a result of his active duty service, including his repetitive jumping from helicopters hovering three to five feet above the ground.  See e.g. December 2011 Travel Board hearing testimony; December 2008 Statement in Support of Claim.  The Veteran has additionally reported injuries to his knee while serving "in a combat role" during his active duty service in the Republic of Vietnam, and through riding in heavy vehicles. 

First, as to the first element of service connection, the existence of a current disability, the Board finds that the Veteran has been diagnosed with left knee degenerative joint disease.  See e.g. September 1994 Treatment Note from Dr. P.W. and February 2017 VA Examination.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    

Second, after resolving all doubt in the Veteran's favor, and as explained in the March 2016 Remand, the Board has determined that the Veteran sustained an injury to his left knee during his active duty service.  In reaching this determination, the Board relied upon the Veteran's lay statements and his January 1970 separation examination report, where the Veteran indicated, in his Report of Medical History, that he experienced a "trick" or locked knee while on active duty.  Additionally, the examining physician who evaluated the Veteran at the time of this separation examination observed the Veteran experienced occasional pain in his left knee. 

As to the third element of service connection, a nexus between the in-service injury and current disability, the Board observes there is conflicting medical opinion evidence.  First, the Board notes that there is a February 2017 VA medical opinion which provides a negative nexus opinion.  Following a physical examination of the Veteran, and a review of his medical records, the examiner concluded that the Veteran's left knee disability was less likely than not related to his active duty service.  In support of this conclusion, the examiner cited to the lack of complaints and/or medical evidence documenting the Veteran's reports of a chronic left knee injury following his January 1970 separation from active duty service.  

However, the Board finds this rationale to be in error.  Specifically, a review of the Veteran's medical records indicates he reported a history of a trick or locked knee during his entrance examination to the Army Reserves.  This report of a left knee injury was repeated during the Veteran's periodic physical examinations dated through his retirement in July 1995.   Furthermore, the Board observes that there are additional, private medical records, which document the Veteran's reports of left knee pain during this time.  For example, the Veteran reported symptoms of pain and aching his bilateral knees and legs in August 1994.  See Medical Records of Dr. P.W.  Additionally, a treatment note dated September 1994 shows the Veteran was diagnosed with "mild" degenerative changes.  Id.  

Therefore, as the February 2017 VA medical examiner failed to address these relevant treatment records, the Board finds his opinion is entitled to less probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  In relying on the absence of complaints of a left knee disability, the February 2017 VA examiner overlooked credible and contemporaneous reports of a continuous left knee disability made to both his private physicians and during the periodic Army Reserve physical examinations.  See also Mariano v. Principi, 17, Vet. App. 305, 312 (2003) (holding a VA medical examiner's conclusions were of "questionable probative value" when the examiner failed to consider certain relevant  information).  As such, the Board finds this February 2017 VA medical opinion is entitled to little weight. 

The evidentiary record contains a second medical opinion, dated June 2017, which provides a positive medical nexus between the Veteran's current left knee disability and his active duty service.  This June 2017 medical opinion was provided by a physician, and was based upon an oral interview of the Veteran and a review of his medical records.  Based upon this review, the examiner concluded that the Veteran's current left knee disability was more likely than not related to his active duty service.  In support of this conclusion, the examiner noted that the Veteran had reported a history of a left knee injury during his January 1970 separation examination, and had continued to report a history of a left knee impairment throughout his Army Reserve service.  This June 2017 medical opinion additionally cites to the Veteran's history of private treatment for left knee pain following his separation from active duty service.  

The Board finds the June 2017 medical opinion and conclusion to be thorough, supported by a clear explanation, and made with consideration of the Veteran's history and relevant longitudinal complaints.  Significantly, the Board finds the June 2017 medical examiner supports his opinion with citations to relevant findings in the Veteran's longitudinal medical record and considered the Veteran's reports of chronic symptomatology.  

In addition to these two conflicting medical opinions, the Board has considered the Veteran's reports of left knee pain and his in-service injury.  Notably, the Veteran has reported a history of chronic left knee pain since the time of his January 1970 separation from active duty service.  These reports of chronic and continuous symptoms are documented in the Veteran's periodic physical examinations during his Army Reserve service in addition to his private medical records.  As such, the Board finds the Veteran's reports of chronic and continuous knee pain to be both credible and probative.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Veteran is competent to testify regarding continuous knee pain since service).

Overall, the Board finds the positive medical opinion evidence to be of greater probative weight, as it considers and addresses the totality and chronicity of the Veteran's symptoms.  Due to the flaws in reasoning and failure to address the Veteran's lay and medical reports, the Board finds the opinion and conclusion of the February 2017 examiner to be less probative. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for a left knee disability is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.

General Laws and Regulations Governing Entitlement to Earlier Effective Dates:

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's processes.  However, the period under consideration in this case is prior to March 24, 2015.  Therefore, a description of the state of the law of claims prior to that date is in order and is for application.  

Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or the date entitlement arose of the claim is filed within one year of discharge; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

i.  Entitlement to an earlier effective date, prior to November 15, 2012, for entitlement to service connection for CAD:

The Veteran is seeking entitlement to an earlier effective date for the award of service connection for CAD.  Review of the Veteran's claims file indicates he never directly applied for or requested entitlement to service connection for CAD.  Rather, the award of service connection for CAD was granted during the pendency of the Veteran's appeal for an increased disability evaluation of his service-connected diabetes mellitus.  See December 31, 2008 Informal Claim.  In a December 2014 Rating Decision, the AOJ awarded the Veteran entitlement to service connection for CAD, effective November 7, 2014, as secondary to the Veteran's service-connected diabetes mellitus.  The rating decision explained the effective date of this award for service connection for CAD was based upon a VA contract examination, dated November 7, 2104, which first provided a diagnosis for CAD and atherosclerosis.  The examination was afforded to the Veteran as part of his claim for an increased disability evaluation of his service-connected diabetes mellitus.  

Thereafter, in March 20, 2015, the Veteran filed an application for an increased disability rating and for entitlement to TDIU based upon his service-connected disabilities, including CAD.  The Veteran's request for an increased disability evaluation for the service-connected CAD was denied in an August 2015 Rating Decision.  In response, the Veteran submitted a December 2015 Notice of Disagreement, requesting a rating in excess of 60 percent for the service-connected CAD and additionally requesting entitlement to an earlier effective date for CAD.  In this December 2015 notice of disagreement, the Veteran elected to have a "decision review officer" ("DRO") review his claim. 

During the pendency of this appeal, and following a DRO review of the claims file, the Veteran was awarded entitlement to an earlier effective date of November 15, 2012 for his CAD.  See February 2017 Rating Decision.  In granting this earlier effective date, the DRO officer explained that a review of the Veteran's claims file indicated that the Veteran first sought treatment for cardiac symptoms on this date.  Specifically, records from the Tampa VAMC report the Veteran was seen for complaints of chest pain with activity over the prior month.  Following this initial report of symptoms, a stress echocardiogram was performed and reported the presence of a "mild" area of ischemia in the inferior wall and a mildly decreased left ventricular systolic function with an ejection fraction of 42-49 percent.  See Tampa VAMC Records, Dated November 16, 2012.  Based upon this report, the DRO granted an earlier effective date of November 15, 2012 for entitlement to service connection for CAD, because it was the earliest date of record where the Veteran was diagnosed with a discernable heart disability. 

Following a review of the Veteran's longitudinal medical records, the Board finds no evidence which would support the award of an earlier effective date.  Rather, earlier medical records consistently report the Veteran experienced no symptoms or signs of a cardiac disability.  For example, a stress echocardiogram conducted in May 2000 reported no evidence of chest pain or dyspnea, and reported that there were no diagnostic segment changes throughout the examination.  See Medical Records from Dr. P.W.  The Board does note that this May 2000 echocardiogram was inconclusive in its overall findings, but this was due to the Veteran unable to achieve the predicted heart rate due to knee pain.  Thereafter, a stress echocardiogram dated February 2008 was wholly normal, reported that segmental wall motion was normal at both rest and with stress and that the Veteran maintained an ejection fraction of 60-65 percent.  See Tampa VAMC Records.  Furthermore, there was no evidence or reports of chest pain or dyspnea during the examination.    

The Board does observe that some early diagnostic reports including findings of cardiac abnormalities.  For example, an electrocardiogram ("ECG") dated in December 2006 was found to be "abnormal" overall, and reported evidence of "non-specific T-wave abnormalities."  See Tampa VAMC Records.  However, a review of the clinician's interpretive report indicates that this was an overall benign finding, and did not represent or suggest early signs or symptoms of the Veteran's CAD.  Similar findings were reported on a subsequent April 2011 ECG report, including "minor" non-specific S and T wave changes; however, the interpreting clinician did not find the results to be suggestive of any underlying cardiac impairment. 

Aside from these diagnostic echocardiogram reports, the Board observes that the Veteran consistently denied any symptoms of chest pain, tightness, or palpitations during prior to November 15, 2012.  See e.g. Tampa VAMC Records dated in August 2000, August 2007, and April 2008.  The Board is aware that the Veteran was treated for syncope in December 2008, but notes that the objective medical findings at the time showed no evidence of a cardiac disability or impairment.  An echocardiogram was administered and showed some evidence of a "right heart strain," which the interpreting cardiologist concluded was indicative of a large pulmonary embolism within the Veteran's bilateral lower extremities.  As such, the Board finds no evidence of record which would suggest or indicate the Veteran experienced or exhibited symptoms of CAD prior to November 15, 2012. 

Based upon a review of the totality of the evidence, the Board finds the DRO officer's award of entitlement to an earlier effective date of November 15, 2012, for the award of service connection for CAD, and for the assignment of the 60 percent disability evaluation, represents the earliest possible date available.  Moreover, the Board finds this determination was made after giving the Veteran all benefit of the doubt, as this date represents the very beginning of symptoms for CAD.  There is no evidence to suggest that the Veteran's CAD disability was equivalent to that of the 60 percent evaluation assigned when he first sought treatment for report of angina in November 15, 2012.  However, in accordance with VA policy and regulations, the AOJ assigned a 60 percent evaluation at this time, thus granting the Veteran the most beneficial outcome.  As such, the Board finds the assignment of November 15, 2012 as an effective date to be the earliest date of entitlement. 

Finally, the Board observes that neither the Veteran nor his representative have alleged any specific date or finding which would warrant the grant of entitlement to an earlier effective date for the award of service connection for CAD.  Therefore, as the laws and regulations governing effective dates are clear, and a thorough review of the longitudinal medical file shows no evidence of any cardiac disability or symptom prior to November 15, 2012, the Veteran's claim is denied.  See 38 C.F.R. § 3.400(b)(2)(i). 

ii.  Entitlement to an earlier effective date, prior to November 15, 2012 for the grant of entitlement to TDIU:

The Veteran additionally seeks entitlement to an earlier effective date for the award of a TDIU.  As noted earlier, the Veteran initially applied for entitlement to a TDIU in March 20, 2015, where he reported an inability to obtain and maintain substantially gainful employment due to his service connected disabilities of CAD, diabetes, bilateral upper and lower extremity peripheral neuropathy, and his degenerative disc disease of the lumbar spine.  In an August 2015 Rating Decision, the Veteran was awarded entitlement to a TDIU, based upon the findings of a June 2015 VA examination.  The Veteran was granted entitlement to a TDIU effective March 20, 2015 the date of his initial application.  The award for an entitlement to 

Thereafter, following a DRO review of the claims file, the Veteran was granted an earlier effective date, of November 15, 2012, for the award of the TDIU.  See February 2017 Rating Decision.  The DRO officer explained that although the Veteran's application for entitlement to a TDIU had been received on March 20, 2015, the Veteran's appeal for an increased rating of his CAD and diabetes mellitus had not yet been finalized.  Specifically, the Veteran had been awarded entitlement to service connection for CAD in a December 2014 Rating Decision.  By filing an additional application, for entitlement to increased ratings for his service connected disabilities and for entitlement to a TDIU, the DRO officer explained the December 2014 Rating Decision had not become final.  Furthermore, based upon the DRO officer's review of the case file, and award of an earlier effective date for service connection of the CAD, the DRO officer concluded the Veteran's TDIU could be awarded as of the same date, February 15, 2012.  

The Board finds the award of entitlement to a TDIU, effective November 15, 2012, to represents the earliest possible date establishing an inability to obtain or maintain substantially gainful employment.  Specifically, the Board finds no evidence which would support the award of entitlement to a TDIU prior to this date.  In reaching this determination, the Board has considered the argument advanced by the Veteran's representative that an earlier effective date for the award of TDIU should be granted as part of the Veteran's appeal for an increased rating of his degenerative disc disease.  See February 2017 Correspondence.  Specifically, the Veteran, through his representative, argued that when the Veteran filed his claim for an increased disability evaluation of the service-connected degenerative disc disease, he was also alleging an inability to work due to this disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The problem with this argument is that the Veteran did not apply for an increased disability evaluation of the degenerative disc disease until March 20, 2015, the same date as his initial application for a TDIU.  Thus, the earliest date the Veteran would be entitled to an award of a TDIU under this theory would be March 20, 2105.  See 38 C.F.R. § 3.400(b)(2)(i). 

In recent correspondence, the Veteran's representative has argued that the Veteran's application for an increased rating of his lumbar spine condition dates back to September 2009.  See July 2016 Correspondence.  However, this is an inaccurate recitation of the facts.  A review of the Veteran's claims file indicates he was initially awarded entitlement to service connection for the lumbar spine disability in a February 2010 Rating Decision.  Following this grant of service connection and assignment of an initial evaluation, neither the Veteran nor his representative filed any form of notice of disagreement within a year of the February 2010 Rating Decision.  As such, that decision became final.  38 U.S.C.A. § 20.1100.  The date of the Veteran's most recent appeal for an increased evaluation is his March 20, 2015 application.  

The Board has additionally considered the Veteran's contention that an award of entitlement to service connection for a left knee disability would warrant the assignment of an earlier effective date for the TDIU.  See February 2017 Correspondence.  However, the Board finds this argument to be without merit.  A review of the Veteran's medical records shows he was service-connected for peripheral neuropathy of the bilateral lower extremities and for degenerative disc disease of the lumbar spine at the time of his award for entitlement to a TDIU.  See June 2015 VA Examination.  A close review of the examiner's findings indicates that the Veteran's reduced ability to walk, stand, sit, and balance, due to low back pain and bilateral peripheral neuropathy were considered and accounted for in the examiner's opinion.  Thus, an additional service-connected impairment of a left knee disability would not change the opinion or outcome of the examiner's finding, as lower leg symptoms, including a reduced ability to walk and stand, poor balance and coordination, and lower extremity fatigue were already accounted for.  

Furthermore, a review of the medical evidence prior to November 15, 2012 does not suggest the Veteran would have been incapable of walking, standing, and/or sitting, even after considering the symptoms of his now-service connected left knee disability.  Specifically, at the time of the Veteran's application for entitlement to service connection for a left knee disability, the objective medical evidence of record shows the Veteran walked with a normal and steady gait.  See e.g. VA Examinations dated in February 2010 and October 2010.  During the February 2010 VA examination, muscle strength testing of the Veterans left knee revealed he maintained full ("5/5") muscle bulk and tone, and normal ("2/2") reflexes in his bilateral knees.  While the Board acknowledges that the October 2010 VA examiner concluded that the Veteran's left knee disability would impose significant effects on the Veteran's occupational abilities, the Board finds this conclusion is limited to the Veteran's ability to engage in exertional jobs that require the ability to stand and walk.  This finding does not suggest that the Veteran would have been unable to perform sedentary employment. 

Additional evidence, which supports the Board's finding that the Veteran would have been capable of employment prior to November 15, 2012, include the Veteran's own lay reports of his ability to independently perform daily chores, activities, and errands.  As noted by the October 2010 VA examiner, the Veteran's left knee disability imposed only "mild" restrictions on the Veteran's ability to perform chores, shop for groceries, and other household needs, and his ability to travel.  The examiner reported the Veteran experienced no limitations in his ability to drive, which suggests the Veteran was able to perform sedentary tasks and/or forms of employment. 

Clinical observations of the Veteran prior to November 12, 2012 are not indicative of an individual who would be unable to obtain and/or maintain substantially gainful employment.  For example, the Veteran was described as walking into the podiatry clinic with a normal non-antalgic gain in February 2012.  See Tampa VAMC Records.  During a subsequent examination, to manage his diabetes, the Veteran reported the numbness in his feet were limited only to his toes.  He additionally denied any significant limitations such as poor balance and or episodes of falling.  As such, the Board finds sufficient medical and objective evidence which supports a conclusion that the Veteran would have been capable of performing sedentary employment prior to February 15, 2012. 

In conclusion, based upon the findings and analysis above, the Board finds the Veteran is not entitled to an award for an earlier effective date, prior to November 15, 2012, for entitlement to a TDIU.  Therefore, the Veteran's claim is denied. 

Governing Laws and Regulations for Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

i.  Entitlement to an increased disability evaluation, in excess of 60 percent, for the service connected CAD:

The Veteran is seeking entitlement to an increased disability evaluation, in excess of 60 percent, for his service connected CAD.  As noted earlier, the Veteran is appealing the assignment of his initial rating for CAD, and, as such, the relevant time period for consideration begins on the date that the claim for service connection was filed.  See Moore, 21 Vet. App. at 216-17.  As applied to the Veteran's claim, the focus of the Board's consideration begins on and after November 15, 2012. 

The Board observes the Veteran's service-connected CAD disability has been assigned a 60 percent disability evaluation under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  Under this Diagnostic Code, a 60 percent evaluation is assigned where there is arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The highest evaluation, of 100 percent, is assigned where there is arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note 2. 

Additionally, the Rating Schedule provides that, when rating under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020, the following provisions apply: (1) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases. (2) Even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, METs testing is required in all cases except when there is a medical contraindication, when the left ventricular ejection fraction has been measured and is 50 percent or less, when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, and when a 100 percent evaluation can be assigned on another basis. (3) If left ventricular ejection fraction ("LVEF") testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the Veteran's cardiovascular disability.  See 38 C.F.R. § 4.100.   

Following a review of the Veteran's longitudinal medical records, the Board finds no evidence which would support or warrant an increased evaluation, in excess of 60 percent, for the period February 15, 2012 through June 23, 2015.  Specifically, the Board finds no probative evidence which would indicate the Veteran's workload was less than 3 METs or that the Veteran had a LVEF of 30 percent or less. 

The Veteran recently submitted updated private medical records, including those from Manatee Memorial Hospital.  Review of these records shows the Veteran was administered a two-dimensional transthoracic echocardiogram in November 2014, which did not result in any findings suggestive of an increased disability evaluation.  Notably, the Veteran's LVEF during this examination was reported as between 55 and 60 percent.  

This private ECG report is consistent with the findings of the Veteran's November 2014 VA examination, which also reported a LVEF of between 55 and 60 percent.  In addition to ECG testing, the VA examiner conducted an interview based METs test and determined that the Veteran's workload was between 3 and 5 METs.  The examiner further concluded that this METs limitation was entirely due to the Veteran's cardiac disability. The Board notes that both ECG reports, with their estimation of LVF at 55 to 60 percent, and the report of a workload between 3 to 5  METs is consistent with the continued assignment of a 60 percent disability evaluation under Diagnostic Code 7005.  

Beginning on and after June 23, 2015, and resolving all doubt in the Veteran's favor, the Board finds the Veteran has met the criteria for an increased disability evaluation of 100 percent.  Specifically, on this date, the Veteran was afforded a VA examination which reported that the Veteran had a workload of between 1 to 3 METs, with symptoms of dyspnea, fatigue, and angina.  The Board is aware that the VA examiner qualified this finding by reporting the Veteran's METs level was due to multiple medical conditions and it was not possible to accurately estimate the percent of METs limitation was attributable to each medical condition.  However, the Board finds, that resolving the benefit of the doubt in the Veteran's favor, this finding supports the award of an increased disability evaluation, of 100 percent, beginning on and after June 23, 2015 for the Veteran's CAD status post angioplasty. 

In conclusion, and with consideration of the above analysis, the Board finds that the Veteran has not met the criteria for an increased evaluation, in excess of 60 percent, for his CAD prior to June 23, 2015.  Beginning on and after June 23, 2015, the Board finds that the Veteran is entitled to an increased 100 percent disability evaluation.  38 C.F.R. § 4.3; Fenderson, 12 Vet. App. at 126.   

Finally, the Board observes that neither the Veteran nor his representative have raised any other extraschedular arguments, not have any other extra-schedular been reasonably raised by the record with respect to the CAD status post angioplasty.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016). 

ii.  Entitlement to an increased disability evaluation, in excess of 20 percent, for the service connected degenerative disc disease of the lumbar spine: 

The Veteran additionally seeks an increased disability evaluation, in excess of 20 percent, for his service connected degenerative disc disease of the lumbar spine, with mild scoliosis.  The Veteran was initially awarded entitlement to service connection for this lumbar spine disability and assigned a 10 percent evaluation, effective July 24, 2009.  Thereafter, the Veteran submitted an appeal for an increased rating, and was granted a 20 percent evaluation, effective March 20, 2015.  The Veteran has continued the appeal of that assignment, and as such, the relevant focus for the Board's current determination begins one year before his claim was filed, on March 20, 2014.  See Fenderson, 12 Vet. App. at 126.

The Board notes the Veteran's representative has argued that the Veteran's application for an increased rating of his lumbar spine condition dates back to September 2009.  See July 2016 Correspondence.  However, this is an inaccurate recitation of the facts.  As explained above, the Veteran was initially awarded entitlement to service connection for the lumbar spine disability in a February 2010 Rating Decision.  Following this grant of service connection and assignment of an initial evaluation, neither the Veteran nor his representative filed any form of notice of disagreement within a year of the February 2010 Rating Decision.  As such, that decision became final.  38 U.S.C.A. § 20.1100.  The date of the Veteran's most recent appeal for an increased evaluation is his March 20, 2015 application.  

In addition to the above described governing rules and regulations for claims of entitlement to increased ratings, evaluation of musculoskeletal impairments require additional consideration and analysis.  Specifically, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

In the instant appeal, the Board observes that the Veteran's lumbar spine disability has been rated under 5242 for degenerative arthritis of the spine.  As an initial matter, the Board notes that a lumbar spine disability may be rated under multiple diagnostic codes.  However, the Board finds the General Rating Formula for the spine provides the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  Here, the evidence does not show any incapacitating episodes requiring physician prescribed bedrest.  As such, Diagnostic Code 5243 is not for application in the instant appeal.  

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

Having reviewed the complete record, the Board finds no evidence which would warrant the assignment of a rating in excess of 20 percent for the Veteran's service connected degenerative disc disease of the lumbar spine, with associated mild scoliosis.  Specifically, the Board makes this determination after considering the Veteran's functional loss due to weakness, fatigability, and pain.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; See also DeLuca, 8 Vet. App. at 206-207.  

First, the Board observes that the Veteran's statements to examining medical professionals are inconsistent with the descriptions of limited mobility and back pain made throughout the course of his appeal.  The Board observes the Veteran physical therapy notes, dated in October 2014 through December 2014, suggests the Veteran experienced a greater exertional capacity than he alleged during the pendency of his appeal.  See Tampa VAMC Records.  For example, records dated in November 2014 indicate the Veteran was capable of walking for continuous 25 minute periods on a treadmill, at a speed of 2.0 miles per hour.  He also showed his pedometer to his treating clinician, who noted the Veteran walked on average 6,000 steps per day, with minimal reports of back pain.  By December 2014, the Veteran reported his back pain had improved and his was able to tolerate regular and continuous exercise.  The Board finds these observations are not indicative of the functional equivalent of forward flexion of the lumbar spine to 30 degrees or less as contemplated by a higher evaluation.    

The Veteran was provided with a VA examination in June 2015; however, the Board observes this examination is of little value due to the Veteran's recovery at the time and non-weight bearing status following his left hip surgery.  Notably, the examination did not report any degrees for range of motion testing, and muscle strength testing was limited only to the right lower extremity.  

Aside from the limited scope of this June 2015 examination, the Board observes that the Veteran reported episodes of symptom flare-ups, in which he described a limited mobility due to back pain and pain with range of motion. Examination of the lumbar spine was positive for reports of "mild" pain along the bilateral lumbosacral paraspinals muscles.  The examiner noted that he was unable to provide any further opinion or assessment of muscle spasms or pain, as the Veteran was examined while sitting in a wheelchair and was unable to be positioned for a proper evaluation. 

Following this limited examination, and a review of the Veteran's recent medical records, the examiner concluded that it would be speculative to evaluation the functional mobility of the Veteran due to the limitations placed upon him during his recovery from a left hip replacement.  However, based upon the Veteran's subjective reports of symptoms and a review of his recent medical records, the examiner concluded the Veteran would face "moderate" limitations on his ability to work due to low back pain interfering with normal activities involving bending, twisting, standing and walking.  As for sitting, the examiner concluded the Veteran would need to change or adjust his positions as needed and would likely be unable to lift anything weighing more than 10 pounds. 

The Veteran was recently afforded a VA examination in March 2016 to assess the severity of his lumbar spine disability.  During this examination, the Veteran reported experiencing pain in his lower back after prolonged walking and bending.  He sated he was unable to lift any object weighing over 10 pounds.  The Veteran additionally reported his back will hurt at night when he is trying to sleep.  As for functional loss, the Veteran reported pain with range of motion and pain on motion, to include weight bearing activities.  However, the Board observes, the Veteran denied any flare-ups in his pain or lower back symptoms. 

Objective observations of the Veteran during this examination reported there was no evidence of muscle spasms of guarding to the lumbar spine area.  Range of motion testing reported the Veteran was able to perform forward flexion to 60 degrees and extension to 10 degrees.  The Veteran was observed to perform bilateral flexion and bilateral rotation from o to 20 degrees.  As for repetitive range of motion, the examiner reported no additional loss of range of motion following three repetitions.  The examiner reported the Veteran exhibited pain with range of motion for all planes tested.  

Muscle strength testing was reported as full ("5/5") across the Veteran's bilateral knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  Muscle strength testing of the right hip was full, but the left hip was reported as 4/5, and the examiner observed the Veteran had recently recovered from a left total hip replacement.  As for sensory functioning, the examiner observed the Veteran's reflexes were normal ("2+") and symmetric across his bilateral knees and ankles.  Sensation to touch was normal for the bilateral upper anterior thighs, knees, and feet/toes, with reports of decreased sensation in the bilateral lower legs and ankles.  No other neurologic abnormalities were found or reported, including any evidence of bladder or bowel dysfunction.

The Board observes that at no point during the period on appeal has the Veteran ever been observed to exhibit favorable ankylosis of the lumbar spine or a reduced range of motion, including limitation forward flexion of the lumbar spine to 30 degrees or less.  A review of the Veteran's longitudinal medical record does not show any radiographic evidence of ankylosis of the Veteran's lumbar spine.  Similarly, a review of the Veteran's VA treatment records does not reveal any evidence that suggests the Veteran's range of motion is reduced to 30 degrees or less. 

Similarly, the Board notes the Veteran, through his lay statements, has never alleged or reported an inability to bend or perform other motion of his lumbar spine.  Rather, the Veteran has consistently reported his lumbar spine disability limits his ability to stand and walk for prolonged periods.  Although the Board finds the Veteran's assertions as to the severity of his symptoms to be credible, these reports alone to not warrant the assignment of an increased disability rating.  Without evidence of favorable ankylosis of the lumbar or thoracic spine, or limitation forward flexion of the lumbar spine to 30 degrees or less, the Board cannot grant an increased disability rating.  

To be clear, the Board has considered the totality of the symptoms of the Veteran's lumbar spine disability and they have been factored into the Board's decision to continue the Veteran's 20 percent disability rating.  A comparison of the Veteran's 20 percent rating and his lumbar spine symptoms additionally reveals that the 20 percent rating represents the assignment of a higher disability evaluation based upon the totality of the particular disability picture.  38 C.F.R. § 4.7.  Even considering DeLuca, while the Veteran complains of pain in his lumbar spine that limits various activities including walking, standing, and lifting, the Veteran's pain has been considered in the ratings above and indeed is part and parcel of the 20 percent rating that he is currently assigned.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

The Board finds no evidence to warrant the assignment of separate disability ratings for symptoms of the Veteran's lumbar spine disability.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Similarly, as noted Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  However, a review of the evidentiary record indicates the Veteran has consistently denied any symptoms of bladder or bowel impairment.  As such, a separate rating for bowel or bladder impairment is not warranted.

Finally, the Board has additionally considered whether the Veteran's lumbar spine disability warrants the assignment of an extraschedular disability evaluation.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The symptoms of the Veteran's lumbar spine disability, including pain, deformity, numbness, fatigue, loss of motion, weakness, instability, and other factors of functional loss have been fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, the Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, deformity, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; deformity; instability of station; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Specifically, the Board finds that the Veteran's symptoms of gait disturbance, fatigue, instability, weakness, and muscle spasms are all addressed by the applicable rating criteria, as described above. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Moreover, 38 C.F.R. § 4.40 addresses normal working movements of the body, lack of coordination, deformity, and "other pathology."

Therefore, the Board finds that there are no symptoms associated with the Veteran's service-connected lumbar spine disability that are not addressed in the Rating Schedule, and by the assigned 20 percent evaluation under Diagnostic Code 5242. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  

Based on the foregoing, the Board finds that the requirements for an increased disability evaluation have not been met for the Veteran's lumbar spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; see also Gilbert, 1 Vet. App. at 53.  Additionally, the Board finds the criteria for the assignment of an extraschedular evaluation for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, service connection for left knee disability is granted. 

Entitlement to an earlier effective date, prior to November 15, 2012, for the grant of service connection for CAD is denied. 

Entitlement to an earlier effective date, prior to November 15, 2012, for the award of a TDIU is denied.

Entitlement to an increased evaluation, in excess of 60 percent, for the service-connected CAD is denied prior to June 23, 2015.  

Subject to the laws and regulations governing the payment of VA compensation, entitlement to an increased evaluation of 100 percent for the service-connected CAD is granted beginning on and after June 23, 2015.  

Entitlement to an increased disability evaluation, in excess of 20 percent, for the service connected degenerative disc disease of the lumbar spine is denied. 





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


